Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 1 of 42 Page ID #:1712




   1 LUIS LI (State Bar No. 156081)
     Luis.Li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 JENNIFER L. BRYANT (State Bar No. 293371)
     Jennifer.Bryant@mto.com
   4 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   5 BRANDON E. MARTINEZ (State Bar No. 318749)
     Brandon.Martinez@mto.com
   6 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   7 Fiftieth Floor
     Los Angeles, California 90071-3426
   8 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
   9
     Attorneys for Plaintiff Vanessa Bryant
  10
                            UNITED STATES DISTRICT COURT
  11
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
     VANESSA BRYANT, a California                  Case No. 2:20-cv-09582-JFW-E
  14 Resident,
                                                   DISCOVERY MATTER
  15              Plaintiff,
                                                   NOTICE OF MOTION AND JOINT
  16        vs.                                    STIPULATION RE: PLAINTIFF’S
                                                   MOTION TO COMPEL
  17 COUNTY OF LOS ANGELES, a                      PRODUCTION OF DOCUMENTS
     public entity, et al.,                        AND CUSTODIAL METADATA
  18                                               FROM DEFENDANTS COUNTY
                  Defendants.                      OF LOS ANGELES & LOS
  19                                               ANGELES COUNTY SHERIFF’S
                                                   DEPARTMENT
  20
                                                   Judge: Hon. John F. Walter
  21
                                                   Magistrate Judge: Hon. Charles F. Eick
  22
                                                   Hearing: August 13, 2021
  23                                               Time:    9:30 a.m.
                                                   Place:   Courtroom 750
  24
                                                   Discovery Cutoff: November 29, 2021
  25                                               Pretrial Conference: February 4, 2022
                                                   Trial: February 22, 2022
  26
  27
  28
                                                                      Case No. 2:20-cv-09582-JFW-E
                        JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                        PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 2 of 42 Page ID #:1713




   1         TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF
   2 RECORD:
   3         PLEASE TAKE NOTICE that on August 13, 2021, at 9:30 a.m., or as soon
   4 thereafter as this matter may be heard in Courtroom 750, 7th Floor, of the above-
   5 captioned Court, located at 255 E. Temple St., Los Angeles, California 90012,
   6 Plaintiff Vanessa Bryant will and hereby does move for an order compelling
   7 Defendants County of Los Angeles (the “County”) and Los Angeles County
   8 Sheriff’s Department (the “Sheriff’s Department” and, collectively with the County,
   9 “Defendants”) to produce (1) documents responsive to certain of Plaintiff’s
  10 Requests for Production (“RFPs”) and relevant to Plaintiff’s claims in this case and
  11 (2) metadata indicating the individual custodian of each document all defendants
  12 have and will produce in this case.
  13         Pursuant to Federal Rule of Civil Procedure 37(a) and Local Rule 37-2, the
  14 parties respectfully submit this joint stipulation setting forth their contentions.
  15         This Motion is based on upon this Notice of Motion, the Joint Stipulation, the
  16 Declaration of Brandon E. Martinez and exhibits thereto, and any other papers or
  17 argument of counsel that may be filed or submitted in connection with this Motion.
  18         In accordance with Local Rule 37-1, counsel for Plaintiff and Defendants,
  19 met and conferred regarding these discovery disputes by videoconference on March
  20 18, 2021 regarding the RFPs and on May 11, 2021 regarding the custodial metadata,
  21 and by correspondence prior to and following those conferences, but were unable to
  22 reach agreement regarding the subject matter of this Motion.
  23
  24
  25
  26
  27
  28
                                                   -2-                 Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 3 of 42 Page ID #:1714




   1 DATED: July 20, 2021                 MUNGER, TOLLES & OLSON LLP
   2
   3
                                          By:                    /s/ Luis Li
   4
                                                                  LUIS LI
   5
   6                                      Attorneys for Plaintiff Vanessa Bryant

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -3-                   Case No. 2:20-cv-09582-JFW-E
                      JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 4 of 42 Page ID #:1715




   1                                        TABLE OF CONTENTS
   2
       I.    INTRODUCTORY STATEMENTS ................................................................ 1
   3
             A.      Plaintiff’s Statement ................................................................................ 1
   4
             B.      Defendants’ Statement ............................................................................ 2
   5
       II.   ISSUES IN DISPUTE ....................................................................................... 3
   6
             A.      Documents Relating to “Death Books” (RFP 28) .................................. 3
   7
                     1.       Plaintiff’s Contentions .................................................................. 3
   8
                     2.       Defendants’ Contentions .............................................................. 9
   9
             B.      Documents Relating to the Federal Constitutional Right to
  10                 Control Death Images of Loved Ones (RFPs 31-33)............................ 14
  11                 1.       Plaintiff’s Contentions ................................................................ 14
  12                 2.       Defendants’ Contentions ............................................................ 16
  13         C.      Policies Regarding Handling of Information or Materials
                     Involving Celebrities (RFP 38) ............................................................. 18
  14
                     1.       Plaintiff’s Contentions ................................................................ 18
  15
                     2.       Defendants’ Contentions ............................................................ 20
  16
             D.      Training of Deputy Defendants (RFPs 30, 34, and 38) ........................ 21
  17
                     1.       Plaintiff’s Contentions ................................................................ 21
  18
                     2.       Defendants’ Contentions ............................................................ 23
  19
             E.      OIG Materials (RFP 48)........................................................................ 24
  20
                     1.       Plaintiff’s Contentions ................................................................ 24
  21
                     2.       Defendants’ Contentions ............................................................ 27
  22
             F.      Custodial Metadata (All of Plaintiff’s RFPs) ....................................... 27
  23
                     1.       Plaintiff’s Contentions ................................................................ 27
  24
                     2.       Defendants’ Contentions ............................................................ 32
  25
  26
  27
  28
                                                       -i-                 Case No. 2:20-cv-09582-JFW-E
                             JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                             PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 5 of 42 Page ID #:1716




   1                                JOINT STIPULATION
   2 I.     INTRODUCTORY STATEMENTS
   3        A.     Plaintiff’s Statement
   4        Plaintiff Vanessa Bryant lost her husband and daughter, Kobe and Gianna
   5 Bryant, in a January 26, 2020 helicopter crash near Calabasas, California.
   6 (Declaration of Brandon E. Martinez (“Martinez Decl.”), Ex. A (First Amended
   7 Complaint (“FAC”)) ¶ 1.) Despite the personal assurances of Los Angeles County
   8 Sheriff Alex Villanueva to secure the crash scene against unauthorized photography,
   9 a host of personnel employed by the County of Los Angeles and the Los Angeles
  10 County Sheriff’s and Fire Departments took gratuitous photographs of Mrs.
  11 Bryant’s deceased loved ones and then shared those photos with others for prurient
  12 purposes. (Id. ¶¶ 2-4, 23-42.) Mrs. Bryant alleges that these lurid acts were
  13 negligent; invaded her right to privacy under California law; and violated her
  14 substantive due process right under the U.S. Constitution to control the physical
  15 remains, memory, and images of her deceased husband and daughter, see Marsh v.
  16 Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012).
  17        The County and the Sheriff’s Department have publicly admitted that these
  18 events occurred and that they were wrong. Yet Defendants have stonewalled Mrs.
  19 Bryant’s requests for documents and refused to produce clearly relevant information
  20 that would expose the full extent of their wrongdoing. To take just one example,
  21 Sheriff Villanueva has acknowledged the “problem in law enforcement across the
  22 nation” of police officers compiling “death books” containing “photos from crime
  23 scenes throughout their careers.”1 Despite this admission that “death books” are a
  24 perennial problem in law enforcement, Defendants have refused to produce all
  25 documents relating to this practice amongst County and Sheriff’s Department
  26
      Comments of Sheriff Alex Villanueva, March 2, 2020, https://www.facebook.com/
       1
  27 watch/live/?v=875675446231021&ref=watch_permalink.
  28
                                            -1-                  Case No. 2:20-cv-09582-JFW-E
                        JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                        PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 6 of 42 Page ID #:1717




   1 personnel, or documents regarding what steps (if any) Defendants took to prevent
   2 their personnel from taking and distributing photos of victims’ remains for their
   3 personal use. Even where Defendants have produced records in response to
   4 Plaintiff’s requests, they have failed to provide the most basic kind of custodial
   5 metadata necessary to make heads or tails of the documents.
   6         Defendants have attempted to justify their refusal to produce clearly relevant
   7 records by recycling the general, inapposite, and factually unsupported objections
   8 that this Court rejected only a few months ago when it ordered Defendants to
   9 produce a Sheriff’s Department Internal Affairs report into Defendants’
  10 wrongdoing. (See Martinez Decl., Ex. D (Court’s Dec. 30, 2020 discovery order) at
  11 95-96.) This Court should reject Defendants’ baseless objections once again and
  12 grant Mrs. Bryant’s motion to compel.
  13         B.    Defendants’ Statement
  14         Throughout this case, the County of Los Angeles (the “County”) and the Los
  15 Angeles County Sheriff’s Department (“LASD”) (together “Defendants”) have been
  16 transparent and forthcoming with Plaintiff in discovery. (Declaration of Jason
  17 Tokoro (“Tokoro Declaration”) ¶ 2.) In November 2020, the County sent Plaintiff a
  18 draft forensic protocol so the parties could conduct a forensic examination of phones
  19 and confirm that all photographs had been deleted. (Id. ¶ 3.) In December 2020, the
  20 County worked with Plaintiff to produce a key Internal Affairs Bureau Report (“IAB
  21 Report”), in a way that did not violate the privacy rights of the individuals
  22 identified, as quickly as it could. (Id.) In March 2021, when Plaintiff in a related
  23 case asked for documents from the Los Angeles County Fire Department
  24 (“LACFD”), the County produced LACFD’s investigation reports to Plaintiff—even
  25 though she had not served discovery requests to LACFD. (Id.) The County has
  26 now produced over 30,000 pages of documents to Plaintiff. (Id. ¶ 4.) Many of these
  27 documents are responsive to the requests which are the subject of this Motion. (Id.)
  28
                                                 -2-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 7 of 42 Page ID #:1718




   1         In contrast, Plaintiff has taken the position that she does not have to
   2 meaningfully participate in discovery. (Id. ¶ 5.) To date, Plaintiff has failed to
   3 produce a single document or respond substantively to a single interrogatory, despite
   4 being served with requests and interrogatories months ago. (Id.) While Plaintiff’s
   5 failure to remotely participate in discovery will be more thoroughly documented in
   6 Defendants’ forthcoming motion to compel, Plaintiff’s positions herein are all the
   7 more untenable considering Plaintiff’s obfuscation.
   8         Despite the County’s repeated efforts to compromise to avoid motion
   9 practice, and production of over 30,000 pages before Plaintiff has produced a single
  10 document, Plaintiff nonetheless brings this Motion to ask for discovery which (i) is
  11 irrelevant to her claims; (ii) goes back nearly ten years in time; (iii) would include
  12 gathering the personal devices of nearly 100,000 current and former LASD
  13 personnel; and (iv) would implicate the privacy rights of third parties. Plaintiff’s
  14 Motion should be denied.
  15 II.     ISSUES IN DISPUTE
  16         For the Court’s convenience, in Appendix A to this joint stipulation, the
  17 parties have prepared a table reproducing the text of each of Plaintiff’s disputed
  18 requests for production (“RFPs”), as modified during the course of the parties’
  19 meet-and-confer efforts. The table also includes the text of the Instructions
  20 accompanying Plaintiff’s RFPs relevant to the parties’ dispute over custodial
  21 metadata.
  22         A.    Documents Relating to “Death Books” (RFP 28)
  23               1.     Plaintiff’s Contentions
  24         In the days following news reports that Sheriff’s Department personnel had
  25 taken and shared gratuitous photos of Mrs. Bryant’s loved ones, Sheriff Alex
  26 Villanueva admitted to the press that “there’s, uh, cops—they keep death books, for
  27 example, where they—they have, uh, photos from crime scenes throughout their
  28 careers. That’s a macabre idea, but some do that.” He further explained that “this
                                             -3-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 8 of 42 Page ID #:1719




   1 has been a problem in law enforcement across the nation,” “[e]ver since they
   2 invented the Polaroid camera,” “because it just makes it so much easier.” 2 The
   3 Sheriff acknowledged that the Department’s policies before January 2020 were
   4 inadequate to prevent personnel from maintaining so-called “death books” and that
   5 the Department needed to implement more specific policies in this area. (Martinez
   6 Decl., Ex. A (FAC) ¶ 55.) Mrs. Bryant has requested that the County and the
   7 Sheriff’s Department produce all documents and communications from January 1,
   8 2016 to the present relating to Department employees personally keeping photos of
   9 human remains they encounter while on duty. Defendants, however, have agreed to
  10 search only for complaints of Department personnel keeping remains photos for a
  11 non-law-enforcement or non-investigatory purpose from 2015 to 2019. (Id., Ex. K,
  12 at 400.) Defendants’ justification for this limitation have no merit.
  13        Relevance. Documents and communications relating to Department
  14 personnel keeping contraband photos of human remains are squarely relevant to
  15 Mrs. Bryant’s Monell claim against the County and the Department, as well as to her
  16 negligence claims.
  17        Mrs. Bryant alleges that the County and the Department acted with deliberate
  18 indifference to her constitutional rights—and the constitutional rights of victims’
  19 family members everywhere—by, among other things, failing to establish policies
  20 or procedures to prevent the taking or sharing of photographs of human remains
  21 without any legitimate governmental purpose, and by failing to adequately train and
  22 supervise Department personnel to ensure they do not engage in that unlawful
  23 conduct. (Martinez Decl., Ex. A (FAC) ¶¶ 82.) Documents showing that the
  24 County and the Department knew that employees were scrapbooking photos of
  25 human remains but chose not to promulgate any policies or training to stop that
  26
      See Comments of Sheriff Alex Villanueva, March 2, 2020, https://www.facebook.
       2
  27 com/watch/live/?v=875675446231021&ref=watch_permalink.
  28
                                           -4-                  Case No. 2:20-cv-09582-JFW-E
                        JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                        PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 9 of 42 Page ID #:1720




   1 practice are squarely relevant to prove these allegations.3 So are records
   2 documenting what policy alternatives (if any) the County and the Department
   3 considered to address the taking and keeping of gratuitous remains photos, what
   4 policy options they did or did not select, and why they did so.4 Courts thus
   5 routinely grant motions to compel documents showing that a municipality sued
   6 under Monell was on notice of actual or potential unlawful conduct.5 Defendants
   7 cannot assert that they properly trained, supervised, and adopted policies to govern
   8 their officers’ conduct while refusing to search for documents undermining that
   9 assertion.
  10         Documents showing that the County and the Sheriff’s Department knew of or
  11 discussed the risk of personnel keeping death books also are relevant to Mrs.
  12
  13   See, e.g., Waggy v. Spokane Cnty., 594 F.3d 707, 713 (9th Cir. 2010) (a
       3

     “municipality’s failure to train its employees is one such claim of omission or
  14 inaction by the municipality”); Henry v. Cnty. of Shasta, 132 F.3d 512, 519-20 (9th
  15 Cir. 1997) (“[A] municipal defendant’s failure to fire or reprimand officers
     evidences a policy of deliberate indifference to their misconduct.”).
  16
  17 Waggy, 594 F.3d at 713 (“A policy has been defined as a deliberate choice to
     4

     follow a course of action made from among various alternatives by the official or
  18 officials responsible for establishing final policy with respect to the subject matter in
  19 question.”).
  20
       5
         See, e.g., Soto v. City of Concord, 162 F.R.D. 603, 615 (N.D. Cal. 1995)
       (compelling production of officer employment records in excessive-force action
  21   “because such documents may reveal the defendant officers’ patterns of behavior, as
  22   well as the City’s response to such behavior” for purposes of plaintiff’s Monell
       claim); Soler v. Cnty. of San Diego, 2016 WL 11621299, at *4-7 (S.D. Cal. July 18,
  23   2016) (compelling production not only of complaints against law-enforcement
  24   officers but also records relating to internal investigations of such complaints and
       officers’ performance reviews because such records could be relevant to prove
  25   plaintiff’s Monell claim); Medina v. Cnty. of San Diego, 2014 WL 4793026, at *3
  26   (S.D. Cal. Sept. 25, 2014) (“[P]erformance evaluation records proving the police
       department had notice or ratified the officers’ actions may be relevant to show
  27   unlawful policies, customs, or habits as part of Plaintiffs’ Monell claim.”).
  28
                                                 -5-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 10 of 42 Page ID #:1721




   1 Bryant’s claim that the County, the Sheriff’s Department, and their personnel
   2 negligently injured her by taking gratuitous photos of her loved ones’ physical
   3 remains and, once those photos were taken, failing to prevent their distribution.
   4 (Martinez Decl., Ex. A (FAC) ¶¶ 88-99.) For example, under California law, a “jury
   5 may consider the likelihood or foreseeability of injury in determining whether, in
   6 fact, the particular defendant’s conduct was negligent in the first place” and
   7 “whether the defendant’s negligence was a proximate or legal cause of the plaintiff’s
   8 injury.” Ballard v. Uribe, 715 P.2d 624, 628 n.6 (Cal. 1986); see also, e.g., Rojas v.
   9 Home Depot U.S.A., Inc., 2020 WL 1625590, at *3 (C.D. Cal. Feb. 6, 2020) (same).
  10        Scope. Neither the timeframe nor the scope of Mrs. Bryant’s request is
  11 unduly burdensome or disproportionate to the needs of the case. Mrs. Bryant has
  12 agreed to narrow her request to documents regarding death books created since
  13 January 1, 2016. That time period is well-tailored to documents that would show
  14 the County’s deliberate indifference to Department personnel keeping death images
  15 in the years immediately before and after the January 2020 helicopter crash. See,
  16 e.g., Dominguez v. City of Los Angeles, 2017 WL 10605960, at *7 (C.D. Cal. Nov.
  17 18, 2017) (compelling production of officer’s employment records dating back to
  18 his hiring six years earlier because they “could show that the officer’s alleged
  19 violent propensity was known to the entity, and that the entity condoned the
  20 behavior, which could trigger municipal liability” under Monell).
  21        As for the scope of Plaintiff’s request, the County and Sheriff’s Department
  22 assert that they have “no feasible way of searching” for all documents concerning
  23 Department personnel keeping death photos for personal use. (Martinez Decl., Ex.
  24 K, at 400.) But Defendants have never offered any specific information to carry
  25 their “burden of clarifying, explaining, and supporting” their objection. O.L. v. City
  26 of El Monte, 2021 WL 926392, at *2 (C.D. Cal. Feb. 1, 2021). Sheriff Villanueva’s
  27 admissions that the keeping death books is a widespread—and thus presumably
  28 well-documented—practice belie Defendants’ unsubstantiated assertion that they
                                          -6-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 11 of 42 Page ID #:1722




   1 cannot feasibly locate documents about their personnel’s private collections of death
   2 photos. Indeed, it is hard to understand how a law-enforcement agency in the
   3 profession of investigation cannot investigate the existence of documents relating to
   4 a practice that the Sheriff himself has admitted exists. Defendants’ suggestion that
   5 Mrs. Bryant, a private citizen who has no access to their files, should develop a
   6 protocol for carrying out their discovery obligations (see Martinez Decl., Ex. K, at
   7 400) flips the framework imposed by the Federal Rules on their head. See, e.g.,
   8 United States v. McGraw-Hill Cos., 2014 WL 1647385, at *8 (C.D. Cal. Apr. 15,
   9 2014) (“[T]he movant has the initial burden of demonstrating relevance. In turn, the
  10 party opposing discovery has the burden of showing that discovery should not be
  11 allowed, and also has the burden of clarifying, explaining and supporting its
  12 objections with competent evidence.” (citations omitted)).
  13         Privacy / Privilege. Copying language from objections this Court has
  14 already overruled (see Martinez Decl., Ex. D (Court’s Dec. 30, 2020 discovery
  15 order), at 95-96), Defendants have objected to producing documents regarding death
  16 books on unavailing privacy and privilege grounds. Defendants assert that these
  17 documents contain “information that is protected from disclosure by the right to
  18 privacy under the U.S. Constitution and the California Constitution” and include
  19 “confidential personnel records that are protected from disclosure under California
  20 Penal Code section 832.7(a).” They also assert that they “have received third party
  21 objections from counsel for individuals represented by the Association for Los
  22 Angeles Deputy Sheriffs regarding the disclosure of any information contained in
  23 the subject Internal Affairs Bureau Investigative Report” and object to the disclosure
  24 of information “to the extent” it is “protected by the attorney-client privilege, work
  25 product,” “the deliberative process privilege,” or “any other applicable privilege.”
  26 (Martinez Decl., Ex. G (County Responses & Objections (“COLA R&Os”)), at 268-
  27 69; id., Ex. H (Department’s Responses & Objections (“LASD R&Os”), at 329-30.)
  28 For reasons this Court has already explained, these objections are meritless.
                                              -7-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 12 of 42 Page ID #:1723




   1         To begin with, Defendants’ blanket objections lack the required specificity.
   2 See Fed. R. Civ. P. 34(b)(2)(B) (“For each item or category, the response
   3 must . . . state with specificity the grounds for objecting to the request, including the
   4 reasons.” (emphasis added)); see also, e.g., Dominguez, 2017 WL 10605960, at *7
   5 (“[T]he party who withholds discovery materials based on a privilege must provide
   6 sufficient information (i.e., a privilege log) to enable the other party to evaluate the
   7 applicability of the privilege or other protection. . . . Failure to provide sufficient
   8 information may constitute a waiver of the privilege. Asserting a blanket objection
   9 to plaintiffs’ requests will be found to be insufficient and improper.” (citations and
  10 internal quotation marks omitted)).
  11         Further, as this Court has already held in this case, California’s protections for
  12 peace-officer personnel records, and privacy privileges under the California
  13 Constitution, do not apply in federal civil-rights cases. (See Martinez Decl., Ex. D
  14 (Court’s Dec. 30, 2020 discovery order), at 95-96 (“Where, as here, an action
  15 involves both federal question claims and state law claims, the federal law of
  16 privilege, not the state law of privilege, applies.”)).6 And Defendants’ allegation
  17 that responsive materials are “protected from disclosure by the right to privacy
  18 under the U.S. Constitution” or other federal privileges are unsupported by
  19 evidence, just like the objections this Court evaluated and rejected in December
  20 2020. See (id. (“Defendant has failed to submit sufficient evidentiary support for
  21   6
         See also, e.g., Agster v. Maricopa Cnty., 422 F.3d 836, 839-40 (9th Cir. 2005)
  22   (same); Miller v. Pancucci, 141 F.R.D. 292, 299 (C.D. Cal. 1992) (analyzing Cal.
       Evid. Code § 1043, which governs the disclosure of documents subject to Cal. Penal
  23   Code § 832.7, and determining that the California rules are “fundamentally
  24   inconsistent” with analogous federal rules and thus do not apply in federal civil
       rights cases); Kerr v. U.S. Dist. Ct., 511 F.2d 192, 197 (9th Cir. 1975) (rejecting
  25   claim of state-based privilege for personnel records); Bryant v. Armstrong, 285
  26   F.R.D. 596, 604 (S.D. Cal. 2012) (protections for personnel files under Cal. Penal
       Code § 832.7 and Cal. Evid. Code § 1043 are inapplicable in federal court because
  27   “[s]tate privilege law does not govern discovery issues in federal § 1983 cases”).
  28
                                                 -8-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 13 of 42 Page ID #:1724




   1 any of the federal law privileges asserted.”)); see also Rubin v. Regents of Univ. of
   2 Cal., 114 F.R.D. 1, 4 (N.D. Cal. 1986) (“[T]he burden of establishing justification
   3 for a privilege is on the party who attempts to create or invoke it.”).
   4         Moreover, even if materials regarding death books somehow implicated any
   5 abstract privacy interest of the County, the Sheriff’s Department, or their personnel,
   6 Mrs. Bryant’s need to obtain these materials far outweighs that interest because they
   7 are important to test Defendants’ denials that they were deliberately indifferent to
   8 constitutional rights; failed to implement policies, procedures, and training that
   9 would have prevented violations of those rights; or were negligent in taking or
  10 distributing photos of Mrs. Bryant’s loved ones’ remains. (See Martinez Decl., Ex.
  11 B (Answer to FAC) ¶¶ 79-86.) Plaintiff cannot “obtain information of comparable
  12 quality from any other source,” and the Court’s protective order would govern any
  13 responsive documents. Soto, 162 F.R.D. at 617; see also (Martinez Decl., Ex. C
  14 (stipulated protective order).)
  15         Finally, third-party objections by “individuals represented by the Association
  16 for Los Angeles Deputy Sheriffs” are not a legitimate basis for Defendants to
  17 withhold relevant, non-privileged documents that are otherwise discoverable under
  18 federal law, particularly when those documents would be subject to the Court’s
  19 protective order. If third parties wish to object, they must intervene and assert those
  20 objections themselves. Soto, 162 F.R.D. at 616 (“The party or person whose privacy
  21 is affected may either object to the discovery request or seek a protective order.”).
  22               2.     Defendants’ Contentions
  23         Plaintiff’s arguments with respect to RFP 28 rely on her mischaracterization
  24 of the Request. Specifically, Plaintiff states that RFP 28 is a simple and
  25 straightforward request for “Documents Relating to ‘Death Books.” RFP 28 is in
  26 fact far more expansive than that, calling for the production of “ALL
  27 DOCUMENTS and COMMUNICATIONS RELATING TO SHERIFF’S
  28 DEPARTMENT PERSONNEL personally possessing PHOTOS of human remains
                                  -9-                Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 14 of 42 Page ID #:1725




   1 encountered by SHERIFF’S DEPARTMENT PERSONNEL while on duty.”
   2 Examining the actual text of RFP 28 makes clear that it seeks irrelevant documents,
   3 is overbroad in scope and time, and would implicate privacy concerns:
   4         Relevance: Plaintiff’s primary argument in support of RFP 28 is that prior
   5 instances of LASD personnel keeping “contraband photos of human remains” is
   6 relevant to Plaintiff’s Monell claims. But that is not what Plaintiff asked for in this
   7 RFP. The County offered to search for and produce any complaints regarding
   8 LASD personnel improperly taking and/or sharing photos of human remains.
   9 (Tokoro Declaration, Ex. C at 45.) That would have allowed Plaintiff to adequately
  10 investigate and assess her Monell claims. Plaintiff refused, necessitating this
  11 Motion.
  12         Defendants’ proposed limitation is necessary. As written, RFP 28 goes far
  13 beyond “contraband photos of human remains.” It seeks information regarding
  14 every photo of human remains ever possessed by any LASD employee over the past
  15 five years. 7 Plaintiff offers no justification for why documents discussing or
  16 containing photos used in connection with legitimate law enforcement activities
  17 would be relevant to this action.
  18         None of the cases cited by Plaintiff supports her position. In fact, the cases
  19 Plaintiff relies on involved motions to compel production of records that were
  20 specific to the individual defendants in the case. See Soto v. City of Concord, 162
  21 F.R.D. 603, 615 (N.D. Cal. 1995) (holding that “[t]he personnel files of the
  22
       Plaintiff tries to save this Request by defining “personally possessing” as
       7
  23 possessing “a PHOTO on a personally-owned electronic device, such as a cell
  24 phone” or possessing “a hardcopy PHOTO for a non-investigatory purpose.” This
     definition would not limit the request to relevant documents. First, there is no way
  25 to determine whether a photo is possessed for a “non-investigatory purpose” except
  26 on a case by case basis. Additionally, many LASD personnel use their personal
     devices for work. (Tokoro Declaration ¶ 12.) Accordingly, there would be nothing
  27 improper (and therefore relevant) about these photos existing.
  28
                                                -10-                  Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 15 of 42 Page ID #:1726




   1 defendant-officers in the instant case are relevant to Plaintiff’s excessive force
   2 claim.”); Soler v. Cnty. of San Diego, 2016 WL 11621299, at *4-7 (S.D. Cal. July
   3 18, 2016) (compelling production of complaints, discipline records, and
   4 performance evaluations of the individual sheriff’s deputy defendants); Medina v.
   5 Cnty. of San Diego, 2014 WL 4793026, at *2-3 (evaluating six categories of
   6 documents “relating to each of the individual Defendants.”). The foregoing cases,
   7 which dealt only with discovery targeted at the individual defendants, are not
   8 analogous to Plaintiff’s request here, which calls for records from approximately
   9 100,000 current and former LASD employees over the past five years.
  10         By offering to search for and produce any complaints relating to improper
  11 photographs of human remains—and not just complaints relating to individual
  12 defendants—Defendants are actually offering to search for a broader set of materials
  13 than were at issue in Soto, Soler, or Medina. Meaning, Defendants are being more
  14 than reasonable in offering to search for and produce these complaints.
  15         Plaintiff is also incorrect that the documents called for by this request are
  16 relevant to Plaintiff’s negligence claim. Fundamentally, Plaintiff does not (and
  17 cannot) assert a direct theory of negligence against the County. The County has
  18 immunity from common law torts. Miklosy v. Regents of Univ. of Cal., 44 Cal. 4th
  19 876, 899 (2008). Nor can Plaintiff assert a claim for negligent supervision against
  20 the County or LASD. de Villers v. County of San Diego, 156 Cal. App. 4th 238, 253
  21 (2007) (“[T]here is no statutory basis for declaring a governmental entity liable for
  22 negligence in its hiring and supervision practices and, accordingly, plaintiffs’ claim
  23 against County based on that theory is barred . . . .”); Vargas v. County of San
  24 Bernardino, No. EDCV 18-946-MWF (KKx), 2018 WL 6177243, at *5 (C.D. Cal.
  25 Jul. 30, 2018) (“Plaintiff thus may not pursue his negligent hiring/training/retention
  26 claim against either the County or the Sheriff’s Department.”). Instead, Plaintiff’s
  27 negligence claim against the County must be premised on vicarious liability based
  28 on the actions of the individual defendants. Accordingly, Plaintiff’s argument that
                                              -11-                  Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 16 of 42 Page ID #:1727




   1 this Request seeks relevant documents because they could show foreseeability or
   2 causation with respect to the County fails. Only foreseeability and causation with
   3 respect to the individual defendants are relevant inquiries in this action.
   4         Scope/Burden: RFP 28 is also overbroad and not proportional to the needs of
   5 this case. As Defendants have already explained to Plaintiff, Defendants have no
   6 feasible way of searching for every single instance of LASD personnel possessing
   7 photos of human remains while on duty over the past five years. (Tokoro
   8 Declaration, Ex. C at 45.) RFP 28 calls for Defendants to search the personal
   9 devices of nearly 100,000 current and former LASD employees. Plaintiff offered no
  10 suggestion as to how the County would accomplish this. See Sanchez v. City of
  11 Santa Ana, 936 F.2d 1027, 1034 (9th Cir. 1990) (holding that city police department
  12 personnel files were not subject to discovery in Hispanic police officers’ civil rights
  13 action, although officers claimed that access was necessary to compile statistics
  14 concerning officer employment, termination, discipline, and compensation
  15 information); In re: Xarelto (Rivaroxban) Products Liability Litigation, 313 F.R.D.
  16 32, 36 (E.D. La. Jan 26, 2016) (holding that plaintiff could not discover a non-party
  17 employee’s personnel file without an individualized showing of relevancy,
  18 proportionality, and particularity pursuant to Fed. R. Civ. P. 26(b)).
  19         Plaintiff’s purported justification for this request is an offhand comment made
  20 by Sheriff Villanueva regarding death books and law enforcement generally.
  21 Contrary to Plaintiff’s assumptions, Sheriff Villanueva was not implying that there
  22 was a widespread practice of taking or maintaining improper photographs within
  23 LASD, as opposed to nationwide. He also did not state that any LASD policies were
  24 insufficient. Plaintiff cannot rely on speculation to justify forcing Defendants to
  25
  26
  27
  28
                                                -12-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 17 of 42 Page ID #:1728




   1 undertake an untenable and disproportionate search that is fundamentally unrelated
   2 to the claims in this case.8
   3         Privacy: Plaintiff’s argument dismisses the privacy rights of thousands of
   4 deputy sheriffs under California law regarding the disclosure of their personnel
   5 records (and rights under the California and U.S. Constitutions regarding their
   6 general privacy rights). The existence of these protections makes it more
   7 challenging for Defendants to produce records for individuals who are not involved
   8 in this litigation and whose actions have no relevance to the facts at issue.
   9         Plaintiff also completely ignores that RFP 28 would implicate the privacy
  10 rights of unrelated third parties. Specifically, RFP 28, by its terms, calls for the
  11 production of death images and photographs containing human remains of
  12 individuals who have not chosen to be a part of this case. The alleged inappropriate
  13 handling of similar photos of Plaintiff’s family members gave rise to this action.
  14 Plaintiff now seeks a court order forcing Defendants to produce similar photos of
  15 other individuals, who presumably have family members who would not want the
  16 death images of their relatives shared with strangers or used in a court action.
  17         For the foregoing reasons, Plaintiff’s motion should be denied with respect to
  18 RFP 28. Defendants remain willing to search for and produce any complaints
  19 regarding photos of human remains that were allegedly taken for non-law
  20 enforcement or non-investigatory purposes, from 2015 to present. This compromise
  21 would allow Plaintiff to pursue her Monell claim without causing significant burden
  22 to the County or potentially implicating third parties’ privacy rights.
  23
  24
  25  For instance, Plaintiff claims that “Sheriff Villanueva’s admissions that the
       8

  26 keeping [of] death books” is “widespread” thus means that the practice is
     “presumably well-documented.” Setting aside, again, that this was not a statement
  27 about LASD, there is nothing to support Plaintiff’s “presumption.”
  28
                                              -13-                  Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 18 of 42 Page ID #:1729




   1         B.     Documents Relating to the Federal Constitutional Right to Control
                    Death Images of Loved Ones (RFPs 31-33)
   2
                    1.     Plaintiff’s Contentions
   3
             Plaintiff has also requested documents and communications from May 29,
   4
       2012 to present relating to the federal constitutional right of individuals to control
   5
       the physical remains, memory, and death images of their deceased loved ones, as
   6
       well as to documents relating to the Ninth Circuit’s 2012 decision recognizing that
   7
       right in Marsh, 680 F.3d 1148. These requests expressly call for the production of
   8
       documents and communications relating to the County, the Sheriff’s Department,
   9
       and the Sheriff’s knowledge of the constitutional right and Marsh; any policies,
  10
       procedures, or training materials regarding the federal constitutional right or Marsh;
  11
       and the Department’s drafting and enactment of a new policy governing the
  12
       photography of human remains in the spring and summer of 2020, after the January
  13
       2020 helicopter crash. Defendants have refused to produce any such documents
  14
       other than formal Department policies. They have failed to articulate any
  15
       compelling justification for that limitation.
  16
             Relevance. Defendants have asserted that “[t]here is no relevant basis for a
  17
       document that mentions ‘Marsh’ in this case.” (See Martinez Decl., Ex. J (Defs.’
  18
       Mar. 8, 2021 Ltr.), at 388; see also id., Ex. G (COLA R&Os), at 272-75; id., Ex. H
  19
       (LASD R&Os), at 333-36.) That is wrong. Documents showing whether
  20
       Defendants or Sheriff Villanueva knew of the Marsh decision or the federal
  21
       constitutional right, whether they took action such as training or supervision to
  22
       prevent violations of that right, and if not, why not, are plainly relevant to prove
  23
       Mrs. Bryant’s Monell claim that the County and Sheriff’s Department were
  24
       deliberately indifferent to that right. See, e.g., Waggy, 594 F.3d at 713 (“A policy
  25
       has been defined as a deliberate choice to follow a course of action made from
  26
       among various alternatives by the official or officials responsible for establishing
  27
       final policy with respect to the subject matter in question.”). Defendants cannot
  28
                                                 -14-                   Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 19 of 42 Page ID #:1730




   1 deny that they failed to protect survivors’ constitutional right while refusing to
   2 search for documents regarding what efforts, if any, they took to protect that right.
   3 If Defendants have no documents regarding their obligations to prevent violations of
   4 the right, that fact also would be relevant.
   5         Documents showing that the County and the Sheriff’s Department knew of or
   6 discussed the possibility of their personnel taking gratuitous remains photos in
   7 violation of survivors’ privacy rights are also relevant to Mrs. Bryant’s California
   8 tort claims. Ballard, 715 P.2d at 628 n.6 (holding that “the jury may consider the
   9 likelihood or foreseeability of injury in determining whether, in fact, the particular
  10 defendant’s conduct was negligent in the first place” and “whether the defendant’s
  11 negligence was a proximate or legal cause of the plaintiff’s injury”).
  12         Timeframe / Overbreadth. Defendants are wrong that RFPs 31 through 33
  13 are “overbroad as to time” because they request documents since May 29, 2012—
  14 the date of the Ninth Circuit’s decision in Marsh. (See Martinez Decl., Ex. G
  15 (COLA R&Os), at 272-75; id., Ex. H (LASD R&Os), at 333-36.) It is reasonable to
  16 expect that, if the County and the Sheriff’s Department ever created documents
  17 related to Mrs. Bryant’s constitutional right or contemplated policies and procedures
  18 to protect it, they would have done so in the months or years following Marsh, when
  19 the Ninth Circuit clarified the existence and scope of that right. For this reason,
  20 Mrs. Bryant is entitled to responsive documents dating back to May 29, 2012. See,
  21 e.g., Bernat v. City of Cal. City, 2010 WL 4008361, at *8 (E.D. Cal. Oct. 12, 2010)
  22 (compelling production of “all records documenting claims, complaints or
  23 investigations and any subsequent discipline imposed” regarding officers’ use of
  24 excessive force during the ten years “before the event involving Plaintiff,” because
  25 “past incidents of excessive force may bear on City’s Monell liability”); Miniter v.
  26 City of Los Angeles, 2011 WL 13134766, at *2 (C.D. Cal. Apr. 19, 2011) (same);
  27 Estate of Sanchez v. Cnty. of Stanislaus, 2020 WL 1952667, at *3 (E.D. Cal. Apr.
  28 23, 2020) (rejecting county’s proposal that plaintiff’s request for documents relating
                                              -15-                    Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 20 of 42 Page ID #:1731




   1 to excessive-force incidents be limited to documents dating back five years, rather
   2 than fourteen, as “too narrow”).
   3         For their part, Defendants have failed to articulate any concrete reasons why
   4 this request is overbroad or offered any evidence showing that searching for
   5 responsive documents is unduly burdensome or disproportionate to Mrs. Bryant’s
   6 need to obtain evidence corroborating her Monell and negligence allegations. See,
   7 e.g., O.L., 2021 WL 926392, at *2. Defendants should be able to interview
   8 personnel in relevant positions—such as the Department’s leadership and the
   9 “constitutional policing advisors” that its own Manual of Policies and Procedures
  10 tasks with reviewing incidents involving potential civil-rights violations—to identify
  11 custodians and repositories with potentially responsive documents. (See Martinez
  12 Decl., Ex. R (LASD Manual of Policies & Procedures § 3-04/020.06), at 433.)
  13         Privilege / Privacy. Defendants’ boilerplate assertions of unspecified federal
  14 and California privileges and privacy interests lack merit for the reasons described
  15 in Part II.A above and in this Court’s December 30, 2020 order. (See Martinez
  16 Decl., Ex. D, at 95-96; see also id., Ex. G (COLA R&Os), at 272-75; id., Ex. H
  17 (LASD R&Os), at 333-36.)
  18               2.     Defendants’ Contentions
  19         Defendants have agreed to produce the final policies which are responsive to
  20 RFPS No. 31- 33. (Tokoro Declaration, Ex. C at 46.) Plaintiff is still demanding
  21 that Defendants search for and produce all documents and communications relating
  22 to (i) any federal constitutional right of individuals to control the death images and
  23 or/physical remains of deceased family members,” (ii) “the preparation, drafting
  24 consideration, enactment implementation, and enforcement of Sheriff’s Department
  25 Policy 5-09/475.00,” and (iii) the decision of the United States Court of Appeals for
  26 the Ninth Circuit in Marsh v. County of San Diego,” from May 29, 2012 to the
  27 present. These requests call for irrelevant and potentially privileged documents.
  28
                                                -16-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 21 of 42 Page ID #:1732




   1 Defendants have produced the relevant Department policies that are responsive to
   2 these requests, which is more than sufficient for Plaintiff to evaluate her claims.
   3         Relevance: Plaintiff is entitled to obtain the relevant policies and procedures
   4 that were in place at the time the events at issue in this litigation occurred. Plaintiff,
   5 however, is going far beyond this in requesting every document and communication
   6 related to these policies over a period of nine years. Plaintiff fails to cite a single
   7 case that supports her position, including her demand for draft policies.9
   8         Plaintiff is likewise not entitled to every single document and communication
   9 mentioning the term Marsh. Setting aside the fact that the any documents
  10 discussing Marsh would almost certainly be privileged, Plaintiff cites no authority
  11 calling for the production of documents discussing legal precedent.
  12         Finally, as detailed above, Plaintiff cannot assert a direct theory of negligence
  13 against the County. See Miklosy, 44 Cal. 4th at 899. Plaintiff’s negligence claim
  14 must be premised on vicarious liability based on the individual liability of the
  15 individual defendants. Plaintiff is incorrect that any draft policies and documents
  16 discussing the Marsh case are relevant to her negligence claim against Defendants.
  17         Scope/Burden: Beyond calling for irrelevant material, these requests would
  18 also force Defendants to undertake an untenable search for documents and
  19 communications dating back nearly a decade and potentially involving thousands of
  20
       Indeed, draft policies and internal deliberations are precisely the types of materials
       9
  21 that courts protect from disclosure. See e.g., Ames Construction, Inc. v. Clark
  22 County, No. 2:18-cv-00299-JCM-EJY, 2020 WL 1674327, at *3 (D. Nev. Apr. 6,
     2020) (“The deliberative process privilege permits the government to withhold
  23 documents that reflect advisory opinions, recommendations and deliberations
  24 comprising part of a process by which government decisions and policies are
     formulated.”) (citation omitted). LASD’s draft policies would also be protected by
  25 the attorney-client privilege. Cause of Action Inst. v. United States Dep’t of Just.,
  26 330 F. Supp. 3d 336, 350 (D.D.C. Sept. 13, 2018) (“Where a draft document relates
     to facts of which the client was informing the attorney for the purpose of securing an
  27 opinion of law, the document need not be disclosed.”).
  28
                                                -17-                   Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 22 of 42 Page ID #:1733




   1 LASD personnel. It is unclear how Defendants would search for “any federal
   2 constitutional right of individuals to control the death images and or/physical
   3 remains of deceased family members.” As for Marsh, “Marsh” is a common word
   4 and last name; a Countywide search would result in numerous false hits. (Tokoro
   5 Declaration ¶ 13.)
   6         Privilege: These RFPs are also improper because they seek documents and
   7 communications that would be privileged. Documents and communications relating
   8 to the drafting or revising of Department policies implicate the deliberative process
   9 privilege, as well as the attorney-client privilege. Likewise, communications
  10 discussing Marsh—a legal court opinion—would most likely involve County
  11 counsel and outside counsel. There is no basis or reason to force Defendants to
  12 search for these materials.
  13         C.     Policies Regarding Handling of Information or Materials Involving
                    Celebrities (RFP 38)
  14
                    1.    Plaintiff’s Contentions
  15
             In RFP 38, Plaintiff requests all written policies from January 1, 2016 to
  16
       present regarding the handling or confidentiality of information or materials
  17
       involving celebrities, such as Mrs. Bryant’s late husband, Kobe Bryant. 10
  18
       Defendants have flatly declined to produce or even search for any such policies.
  19
       (See Martinez Decl., Ex. G (COLA R&Os), at 280-81; id., Ex. H (LASD R&Os), at
  20
       390-91.) Defendants’ objections lack merit.
  21
             Relevance. Any County or Sheriff’s Department policies regarding
  22
       employees’ handling of materials involving celebrities are relevant. For example, in
  23
       connection with Plaintiff’s Monell claim, any policies governing the handling of
  24
       materials relating to celebrities—including, for example, photographs of high-
  25
  26   This request also seeks documents and communications relating to any training of
       10

     the Deputy Defendants on this topic; Plaintiff addresses that part of this request in
  27 Part II.D below.
  28
                                             -18-                    Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 23 of 42 Page ID #:1734




   1 profile individuals, living or deceased—in the years preceding January 2020 are
   2 relevant to prove that the County and Department were aware of the acute public
   3 interest in such materials and were therefore on notice that adequate supervision and
   4 training were necessary to prevent their unauthorized handling or distribution.
   5 Those facts would tend to show that the County and Department were deliberately
   6 indifferent to survivors’ constitutional right to control the physical remains,
   7 memory, and death images of their loved ones. See Waggy, 594 F.3d at 713.
   8         Policies regarding celebrity materials also are relevant to Mrs. Bryant’s
   9 negligence claims. Under California law, a defendant’s own policies or procedures
  10 are relevant both to prove “the standard of due care applicable to” the defendant’s
  11 employees and to show that a particular employee’s “failure to follow the . . . rules
  12 promulgated by his employer constituted . . . negligence.” Dillenbeck v. City of Los
  13 Angeles, 446 P.2d 129, 132 (Cal. 1968). 11 If the County and the Sheriff’s
  14 Department maintained policies dictating how their personnel were to handle and
  15 control the distribution of documents, photographs, or other material involving
  16 celebrities—whether living or deceased—they would be relevant to show the
  17 standard of care that governed Defendants’ conduct toward victims’ physical
  18 remains and whether the County’s employees lived up to that standard when they
  19 shared gratuitous photos of Kobe and Gianna Bryant’s remains with no legitimate
  20 law-enforcement purpose.
  21         Timeframe. Plaintiff’s request for policies related to celebrity materials from
  22 January 1, 2016 to present is well-tailored to embrace policies that were in place
  23   11
         See also, e.g., Koussaya v. City of Stockton, 268 Cal. Rptr. 3d 741, 767 (Cal. App.
  24   2020) (same); Grudt v. City of Los Angeles, 468 P.2d 825, 588 (Cal. 1970) (same);
       Powell v. Pac. Elec. Ry. Co., 216 P.2d 448, 452-53 (Cal. 1950) (defendant railway’s
  25   rules for operating trains were relevant and admissible in personal-injury litigation
  26   to show “the standard of care [the railway] thought appropriate to insure the safety
       of others at its track crossings” and “would be a circumstance for the jury to
  27   consider on the issue of [the railway’s] negligence”).
  28
                                                -19-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 24 of 42 Page ID #:1735




   1 close in time to the January 2020 helicopter crash. See Soto, 162 F.R.D. at 622
   2 (compelling discovery of “police guidelines, directives, policy statements,
   3 procedures, and training materials” dating back ten years). Searching for and
   4 producing such policies within this timeframe should not be unduly burdensome: the
   5 Sheriff’s Department maintains and routinely updates its own Manual of Policies
   6 and Procedures, and to the extent the Department codifies or maintains any
   7 responsive policies elsewhere, it should be able to identify and search the
   8 repositories in which those policies are kept. Defendants have failed to offer any
   9 evidence to the contrary, as is their burden. See, e.g., O.L., 2021 WL 926392, at *2.
  10         Privilege / Privacy. For the same reasons described in Part II.A above, in
  11 this Court’s prior discovery order (see Martinez Decl., Ex. D, at 95-96), and with
  12 respect to RFPs 28, 31, 32, and 33 above (see supra Pt. II.B), Defendants’
  13 unsubstantiated objections on federal and California privilege and privacy grounds
  14 lack merit. Indeed, Defendants have never explained how the written policies of a
  15 public agency could be privileged or implicate any employee’s privacy. (Martinez
  16 Decl., Ex. G (COLA R&Os), at 280-81; id., Ex. H (LASD R&Os), at 390-91.)
  17                2.     Defendants’ Contentions
  18         Plaintiff requests all written policies from January 1, 2016 to present
  19 regarding the handling or confidentiality of information or materials involving
  20 celebrities. No such policies exist. 12 Plaintiff is again fighting over nothing.
  21         Even if LASD had specific policies regarding celebrities, they would not be
  22 relevant to this action. Specifically, RFP 38 is not limited to photographs of human
  23 remains, or even photographs of celebrities generally, but instead seeks all policies
  24 regarding any confidential celebrity information, presumably including arrest
  25    There are only two LASD policies relating to celebrities: 2-05/090.10 (regarding
       12

  26 stalking cases involving celebrities); 2-08/040.00 (regarding the transportation of
     celebrity detainees). Although these policies are irrelevant to any of the facts and
  27 issues in this case, Defendants will produce both policies to Plaintiff.
  28
                                               -20-                   Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 25 of 42 Page ID #:1736




   1 information and personal information obtained from celebrities during investigations
   2 (like home addresses or phone numbers). RFP 38 is therefore not relevant to
   3 Plaintiff’s claims nor proportional to the needs of this case.
   4         D.    Training of Deputy Defendants (RFPs 30, 34, and 38)
   5               1.     Plaintiff’s Contentions
   6         Plaintiff’s RFPs 30, 34, and 38 seek documents and communications relating
   7 to any training of Deputies Joey Cruz, Rafael Mejia, Michael Russell, and Raul
   8 Versales (the “Deputy Defendants”) regarding three topics: (a) the treatment or
   9 handling of human remains, including the sharing of photos of such remains (RFP
  10 30); (b) any Sheriff’s Department policy governing the use of personal cellular
  11 phones while on duty (RFP 34); and (c) the handling or confidentiality of
  12 information or materials relating to celebrities (RFP 38). Defendants have refused
  13 to produce documents and communications responsive to these requests except for
  14 “documents sufficient to show the trainings attended by the deputy defendants” on
  15 these topics. (Martinez Decl., Ex. K, at 401-02.) Defendants’ position lacks merit.
  16         Relevance. Defendants have agreed to produce records showing what
  17 training the Deputy Defendants attended regarding the treatment or handling of
  18 human remains, any Sheriff’s Department policy governing the use of personal
  19 cellular phones while on duty, and the handling or confidentiality of information or
  20 materials relating to celebrities. (Martinez Decl., Ex. K, at 401-02.) Accordingly,
  21 there seems to be no dispute that records relating to such trainings are relevant.
  22 Indeed, evidence that this training was insufficient or non-existent would tend to
  23 prove Mrs. Bryant’s Monell claim that the County and Sheriff’s Department were
  24 deliberatively indifferent to Mrs. Bryant’s constitutional rights and failed to properly
  25 train personnel to protect those rights, as well as to her negligence claim that the
  26 Deputy Defendants breached their duty of care.
  27         Thus, Defendants’ position appears to be that the titles of the particular
  28 training sessions that the Deputy Defendants attended is the only information
                                             -21-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 26 of 42 Page ID #:1737




   1 relating to their training that is relevant. (See Martinez Decl., Ex. K at 401-02.)
   2 That is wrong. Records showing what information was or was not presented at the
   3 Department’s trainings; the Department’s reasons for designing and delivering these
   4 trainings as they did; and why any of the Deputy Defendants were not given these
   5 trainings also are relevant. To take just one example, if the Deputy Defendants
   6 attended a training regarding the treatment of human remains but received utterly
   7 inadequate instructions during that training, that information would be relevant.
   8 Mrs. Bryant is entitled to know the particulars of the training Defendants provided
   9 so that she can test its adequacy.
  10        Timeframe. Plaintiff’s requests for records relating to the Deputy
  11 Defendants’ training are not overbroad as to time. (See Martinez Decl., Ex. G
  12 (COLA R&Os), at 271-72, 275-76, 280-81; id., Ex. H (LASD R&Os), at 332-33;
  13 336-38; 341-42.) Plaintiff is entitled to discover documents relating to any training
  14 of the Deputy Defendants on the treatment of human remains (RFP 30) and the use
  15 of personal cell phones while on duty (RFP 34) from May 2012 to present because
  16 that is when the Ninth Circuit clearly established Mrs. Bryant’s federal
  17 constitutional right in Marsh. It is reasonable to expect that Defendants would have
  18 provided or considered providing training on these topics in the wake of Marsh (if
  19 they ever did).
  20        Similarly, Mrs. Bryant’s request for documents relating to any training of the
  21 Deputy Defendants on the handling of materials involving celebrities—including
  22 how they were trained and what training they were given—from January 1, 2016 to
  23 present (RFP 38) is properly calibrated to records from the years immediately before
  24 January 2020 that are most likely to yield probative materials. See Soto, 162 F.R.D.
  25 at 622 (compelling discovery of “police guidelines, directives, policy statements,
  26 procedures, and training materials” dating back 10 years). Defendants have not
  27 articulated reasons or evidence to the contrary. O.L., 2021 WL 926392, at *2.
  28
                                                -22-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 27 of 42 Page ID #:1738




   1         Privilege / Privacy. For the same reasons described in Part II.A above and in
   2 this Court’s prior discovery order (see Martinez Decl., Ex. D, at 95-96), Defendants’
   3 assertions of federal and California privileges and privacy objections in response to
   4 RFPs 30, 34, and 38 lack merit. (See Martinez Decl., Ex. G (COLA R&Os), at 271-
   5 72, 275-76, 280-81; id., Ex. H (LASD R&Os), at 332-33; 336-38; 341-42.)
   6               2.     Defendants’ Contentions
   7         Plaintiff misrepresents the breadth and the scope of RFPs 30, 34, and 38,
   8 claiming that these Requests merely seek “documents and communications relating
   9 to any training of Deputies Joey Cruz, Rafael Mejia, Michael Russell, and Raul
  10 Versales.” RFPs 30, 34, and 38 call for all documents regarding policies and
  11 trainings at LASD in connection with the handling of human remains, the use of
  12 personal cellphones by LASD deputies while on duty, and the handling of materials
  13 involving celebrities—not tied to Deputies Cruz, Mejia, Russell, or Versales. The
  14 Requests span a nine-year period, from 2012 to the present.
  15         Relevance: Defendants agreed to produce LASD policies (including those
  16 which relate to trainings), as well as information regarding what trainings the
  17 Deputy Defendants had attended prior to the events at issue in this case. (Tokoro
  18 Declaration Ex. C at 45-47.) But Plaintiff is not entitled to every single document
  19 that relates to LASD policies and trainings over a nine year period. Specifically,
  20 Plaintiff is seeking materials related to the “preparation, drafting, consideration,
  21 enactment, implementation, and enforcement” of specific LASD policies and
  22 trainings. These materials are not relevant to whether the Deputy Defendants
  23 received adequate training. If Plaintiff wants to evaluate the training that the Deputy
  24 Defendants received, she will have the opportunity to do so by obtaining deposition
  25 testimony from the Deputy Defendants regarding their individual trainings (in
  26 addition to Defendants providing her with information relating to the trainings the
  27 Deputy Defendants attended).
  28
                                                -23-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 28 of 42 Page ID #:1739




   1         Burden: RFPs 30, 34, and 38 not only call for irrelevant documents, but are
   2 also overbroad in scope and time. It is unrealistic to expect Defendants to search for
   3 every document relating to a Department policy or training program over a period of
   4 nearly a decade, yet that is precisely what these requests call for.
   5         Plaintiff again fails to cite a single case where a law enforcement agency was
   6 compelled to produce all policies or training records spanning such a broad
   7 timeframe. Instead, Plaintiff’s cited cases dealt with targeted discovery aimed just
   8 at the individual defendants and the relevant training they received. See Soto , 162
   9 F.R.D. at 615 (holding that “[t]he personnel files of the defendant-officers in the
  10 instant case are relevant to Plaintiff’s excessive force claim.”); Soler, 2016 WL
  11 11621299 at *4-7 (compelling production of complaints, discipline records, and
  12 performance evaluations of the individual sheriff’s deputy defendants); Medina,
  13 2014 WL 4793026, at *2-3 (evaluating six categories of documents “relating to each
  14 of the individual Defendants.”).
  15         Privilege/Privacy: RFPs 30, 34, and 38 call for the production of materials
  16 that are specific and/or unique to individual deputies who are not defendants in this
  17 litigation. As discussed above, deputies have rights under California law regarding
  18 the disclosure of their personnel records. As the training records of individual (non-
  19 defendant) deputies are irrelevant to Plaintiff’s claims in this case, Defendants
  20 should not be required to ignore the privacy concerns of hundreds of thousands of
  21 deputies. Defendants agree that Plaintiff is entitled to information regarding the
  22 training that the Deputy Defendants received, and have already provided that
  23 information to Plaintiff. What Plaintiff is not entitled to, however, is nearly ten
  24 years’ worth of discovery going far beyond the relevance of this case.
  25         E.    OIG Materials (RFP 48)
  26               1.     Plaintiff’s Contentions
  27         In May 2020, the County of Los Angeles Office of Inspector General (“OIG”)
  28 subpoenaed the Sheriff’s Department for “all Documents and Information relating to
                                           -24-                  Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 29 of 42 Page ID #:1740




   1 the fatal helicopter crash which occurred on or about January 26, 2020 and
   2 allegations of a subsequent destruction of photographs and suppression of
   3 investigation.” (Martinez Decl., Ex. E, at 158-62.) Among other information, the
   4 OIG sought documents and information “showing the identify of all . . . persons”:
   5      • “who were, at any time in any manner, provided or in possession of
            photographs of the crash scene, including members of the National
   6
            Transportation Safety Board and the Homicide Bureau”;
   7      • “who reportedly displayed the photographs to others”;
   8      • “to whom the photographs were displayed”; and
          • “present when any persons were ordered to delete related photographs.”
   9
  10 (Id. at 161) The OIG also subpoenaed documents and information relating to:
  11      • “Cell phones or other devices with which the photographs were taken” or “on
            which [they] were stored or displayed”;
  12      • “Call history” and “[t]ext history and transcripts for cell phones possessed by”
  13        “Department personnel who were on scene”;
          • “Results of forensic examinations performed on any of the above devices”;
  14
          • the training of “each Department employee identified as taking, possessing,
  15        displaying or deleting photographs”; and
  16      • “Investigators’ logs” and “[p]erformance log entries” relating to LASD’s
            investigation into the unauthorized taking and distribution of crash scene or
  17        remains photos.
  18
       (Id. at 3-4.) The County and the Department have refused to produce to Plaintiff the
  19
       materials they produced to the OIG in response to this subpoena. (Id., Ex. I, at 357.)
  20
       Their objections lack merit.
  21
             Relevance. Documents that Defendants produced to the OIG in its
  22
       investigation of the very events giving rise to this lawsuit clearly are relevant to
  23
       Plaintiff’s claims. Documents regarding the identities of individuals who possessed,
  24
       shared, or displayed photos of the crash scene, or were present when these photos
  25
       were ordered to be deleted, obviously are relevant to uncovering the full scope of
  26
       Defendants’ unlawful conduct and identifying all participants in it. So too are cell-
  27
       phone records and the results of any forensic examinations performed on devices
  28
                                                 -25-                   Case No. 2:20-cv-09582-JFW-E
                          JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                          PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 30 of 42 Page ID #:1741




   1 containing the photos. If Defendants produced such materials to the OIG, then there
   2 is no reason they cannot easily produce the same materials to Mrs. Bryant. Even the
   3 absence of certain categories of requested materials from the Sheriff’s Department’s
   4 productions to the OIG would be probative in Plaintiff’s lawsuit. If, for example,
   5 the Department did not produce any documents to the OIG identifying all “persons
   6 present” for Sheriff Villanueva’s order to delete the illicit photographs, that would
   7 cast doubt on the County and the Department’s position that any direction to delete
   8 records was made for innocent purposes rather than as part of a cover up.
   9         Privilege / Privacy. Defendants are wrong that Los Angeles County
  10 Ordinance § 6.44.190(J) confers any privilege on materials produced to the OIG.13
  11 As this Court has already held, any privilege provided by a local Ordinance would
  12 be inapplicable in this federal civil-rights lawsuit. See (Martinez Decl., Ex D
  13 (Court’s Dec. 30, 2020 discovery order), at 95); see also, e.g., Agster, 422 F.3d at
  14 839-40. In any event, the Ordinance’s plain text demonstrates that it applies only to
  15 disclosure of documents by the OIG. The Ordinance provides that materials
  16 “received by the OIG in connection with the discharge of the OIG’s duties shall be
  17 safeguarded and maintained by the OIG as required by law and as necessary to
  18 maintain any applicable privileges or the confidentiality of the information” and that
  19 “the OIG shall not disclose any confidential records . . . unless the disclosure is
  20 permitted by law.” (Emphases added.) Mrs. Bryant is not asking the OIG to
  21 produce the documents Defendants produced to the OIG. She is asking the County
  22 and the Sheriff’s Department for those documents. Nothing in the Ordinance
  23
  24   During their meet-and-confer discussions on this topic, the parties referred to
       13

     Section 6.44.190(J) as “Section 6.44.190(K).” (Martinez Decl., Ex. I, at 356-59.)
  25 Section 6.44.190 was amended in 2020 by Los Angeles County Ordinance 2020-
  26 0007, which—in addition to other changes not relevant here—renumbered what was
     formerly Section 6.44.190(K) to what is now Section 6.44.190(J). Plaintiff refers to
  27 this provision as Section 6.44.190(J) for purposes of this motion.
  28
                                              -26-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 31 of 42 Page ID #:1742




   1 purports to establish a “one and done” rule whereby producing documents to the
   2 OIG privileges them from production in response to any other valid request.
   3         Finally, and for the same reasons described in Part II.A above and in this
   4 Court’s prior ruling (see Martinez Decl., Ex. D, at 95-96), Defendants’ recycled
   5 California and federal privilege and privacy objections to producing the OIG
   6 materials are meritless.
   7               2.     Defendants’ Contentions
   8         Plaintiff has failed to explain how this information is relevant to any of her
   9 claims. Plaintiff cites no authority for the proposition that she is entitled to know
  10 what specific documents and materials were produced to the OIG, and which were
  11 not, and how that matters here. This request is also a moot point: Plaintiff already
  12 has, or will have by the time this hearing has held, everything LASD provided to
  13 OIG. This RFP has nothing to do with this litigation. Plaintiff’s belief that LASD
  14 was not forthcoming with OIG, a statement her team has made to the press, is just
  15 smoke.
  16         Relevance: The identification of the materials that Defendants provided to
  17 the OIG has no bearing on Plaintiff’s claims. Defendants explained this to Plaintiff
  18 on April 29, 2021. (Tokoro Declaration, Ex. A at 8.) This case is not about
  19 communications between LASD and OIG.
  20         Privilege/Privacy: When LASD shares documents with OIG, the documents
  21 remain confidential/privileged, where applicable. Los Angeles County Ordinance
  22 § 6.44.190(J). This means that an individual litigant is not necessarily entitled to the
  23 production of every document LASD shares with OIG.
  24         F.    Custodial Metadata (All of Plaintiff’s RFPs)
  25               1.     Plaintiff’s Contentions
  26         Courts have long acknowledged that metadata accompanying electronic
  27 records—including metadata identifying the individual custodians who authored,
  28 possessed, or altered those records—can shed light on the parties’ claims and
                                            -27-                    Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 32 of 42 Page ID #:1743




   1 defenses, just like the content of the records themselves. See, e.g., Romero v.
   2 Allstate Ins. Co., 271 F.R.D. 96, 108 (E.D. Pa. 2010) (noting that “metadata,”
   3 including metadata indicating “what custodians possessed what documents,” “will
   4 provide Plaintiffs with crucial information and permit them to engage in a more
   5 effective and meaningful search and use of Defendants’ extensive documentation”).
   6 For that reason, consistent with Fed. R. Civ. P. 34(b)(1)(C), Plaintiffs’ RFPs
   7 instructed the County and Sheriff’s Department to produce “all DOCUMENTS and
   8 COMMUNICATIONS” with “searchable metadata or information” indicating each
   9 record’s custodian. (Martinez Decl., Ex. E, at 102-03; id., Ex. F, at 169-70.)
  10 Defendants’ written responses did not object to this instruction. As the following
  11 chart reflects, however, the metadata accompanying every single Sheriff’s
  12 Department document produced so far identifies only “Lasd,” not any individual, as
  13 the custodian:
  14
  15
  16
  17
  18
  19
  20
  21 (See also Martinez Decl. ¶ 15 & n.1, Ex. O.) This Court should compel the Sheriff’s
  22 Department to produce individual custodial metadata for documents it has produced
  23 and order all defendants to produce such data for all documents they produce going
  24 forward.
  25         Relevance. For several reasons, the Sheriff’s Department’s failure to produce
  26 metadata recording the individual custodian of each of its documents inhibits Mrs.
  27 Bryant’s ability to prosecute this case and investigate the full scope of the
  28 Department’s misconduct.
                                                -28-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 33 of 42 Page ID #:1744




   1         First, a number of documents in the Department’s productions appear to have
   2 been sent under pseudonyms, which creates significant obstacles to inquiring about
   3 the documents and using them to trace the flow of information relating to photos of
   4 Mrs. Bryant’s loved ones’ remains throughout the Department. For example, in one
   5 e-mail dated the day after the Los Angeles Times exposed the distribution of crash-
   6 scene photos by Sheriff’s Department personnel, a member of the Sheriff’s
   7 Information Bureau told a reporter soliciting comment from the Department that
   8 “[t]his matter is being looked into.” (Martinez Decl., Ex. P, at 428.) The e-mail’s
   9 header identifies the sender only as “SIB Media24,” however, and nothing within
  10 the email indicates the author’s identity. Similarly, the header of another email
  11 bearing the same date reflects that a person named “Catron, William” sent an
  12 excerpt from the Los Angeles Times story to a recipient identified only as
  13 “Airbear77.” (Id., Ex. Q, at 430.) Without individualized custodial metadata, Mrs.
  14 Bryant cannot efficiently identify the individuals involved in these and other
  15 communications, inhibiting her ability to reconstruct who at the Department knew
  16 what and when and to identify additional persons with knowledge of the Sheriff’s
  17 Department’s handling of the sharing of gratuitous remains photos. See, e.g., John
  18 B. v. Goetz, 879 F. Supp. 2d 787, 881 (M.D. Tenn. 2010) (“Metadata may . . . assist
  19 in tying related documents with their respective custodians.”); Romero, 271 F.R.D.
  20 at 108 (agreeing with plaintiffs that custodial metadata was necessary to permit them
  21 “to understand when documents were actually created or modified by Defendants
  22 (or their agents)” and “to understand what custodians possessed what documents,
  23 thereby allowing Plaintiffs to use those documents during particular depositions”).
  24         Second, the absence of individualized custodial information undermines Mrs.
  25 Bryant’s ability to assess whether the Department made a reasonably diligent search
  26 for potentially responsive records. “A party must make a reasonable inquiry to
  27 determine whether responsive documents exist[].” Strategic Partners, Inc. v. FIGS,
  28 Inc., 2020 WL 2527056, at *6 (C.D. Cal. Feb. 6, 2020) (citation omitted). “A
                                           -29-                    Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 34 of 42 Page ID #:1745




   1 reasonable inquiry has been described as at a minimum, a reasonable procedure to
   2 distribute discovery requests to all employees and agents of the party potentially
   3 possessing responsive information.” Id. (citation omitted; Court’s alterations
   4 adopted). The Department has refused even to provide Mrs. Bryant with a list of the
   5 custodians whose records it searched. (Martinez Decl. ¶ 14.) Without metadata
   6 indicating which documents the Department collected from whom, Plaintiff has no
   7 insight into the personnel whose document repositories the Department searched.
   8 She thus cannot verify whether the Department “conducted a thorough search—not
   9 just a convenient one—with due diligence.” Id. at *7.
  10         Third, without individualized custodial metadata, Mrs. Bryant cannot fully
  11 verify whether the Department and its agents have taken adequate steps to preserve
  12 records and information potentially relevant to this litigation. See, e.g., Zubulake v.
  13 UBS Warburg LLC, 229 F.R.D. 422, 432 (S.D.N.Y. 2004) (holding that a party that
  14 reasonably anticipates litigation “must make certain that all sources of potentially
  15 relevant information are identified and placed ‘on hold’”). Individualized custodial
  16 metadata often reveals whether a party or its agents complied with their preservation
  17 obligations. For example, depending on the context, information that the
  18 Department has failed to produce an email from a particular individual’s files that it
  19 produced from another individual’s files could raise concerns about whether the first
  20 individual’s files are complete.14
  21
  22
       14
         See, e.g., Nursing Home Pension Fund v. Oracle Corp., 254 F.R.D. 559, 565
       (N.D. Cal. 2008) (imposing sanctions because “defendants produced only 15 emails
  23   sent or received by [one custodian] from [that custodian’s] own email files” but
  24   produced “over 1,650 of [the custodian’s] emails . . . from the files of
       other . . . employees,” which indicated spoliation impeding plaintiffs’ ability to
  25   undermine custodian’s argument “that he never actually read or received an email
  26   that was sent to him, and thus had no knowledge of its contents,” and making it
       “impossible to know whether additional unproduced emails were also deleted or not
  27   turned over”).
  28
                                                -30-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 35 of 42 Page ID #:1746




   1         Finally, the lack of specific custodial metadata generates undue burdens for
   2 Mrs. Bryant. Plaintiff is entitled to a production with readily sortable custodial
   3 metadata so that she (and all parties, for that matter) can straightforwardly sort and
   4 review documents collected from or relevant to particular custodians or deponents.
   5 For example, when preparing for Sheriff Villanueva’s deposition, Mrs. Bryant’s
   6 counsel should be able to sort and review documents that were collected from
   7 Sheriff Villanueva’s email. That will make all counsel’s preparation for
   8 depositions—and the depositions themselves—more efficient. A dump of
   9 documents marked only “Lasd” unjustifiably hamstrings counsel’s preparation and
  10 efficient examination during depositions. See, e.g., Romero, 271 F.R.D. at 108; City
  11 of Colton v. Am. Promotional Events, Inc., 277 F.R.D. 578, 585 (C.D. Cal. 2011)
  12 (“[I]t is clear that parties are entitled under the Federal Rules to rationally organized
  13 productions so that they may readily identify documents, including ESI, that are
  14 responsive to their production requests.”).
  15         Lack of Justification. The Sheriff’s Department has never articulated any
  16 cogent justification for its failure to produce this most basic form of custodial
  17 metadata, as Mrs. Bryant explicitly requested. It has never taken the position that
  18 such metadata does not exist or is technically infeasible to collect and produce.
  19 (Martinez Decl. ¶ 14.) Rather, it has only vaguely insisted that re-producing
  20 documents with proper custodial metadata attached would require it to re-evaluate
  21 the record repositories of the custodians it has already searched. (Id.) But that
  22 objection does not explain why the Department failed to collect and provide
  23 individualized custodial metadata—a basic form of information that customarily
  24 accompanies modern document productions—in the first place.15
  25
  26   See, e.g., Venture Corp. v. Barrett, 2014 WL 5305575, at *3 (N.D. Cal. Oct. 16,
       15

     2014) (“[T]he disclosing party should provide information about each document
  27 which ideally would include, in some fashion, the identity of the custodian or person
  28 from whom the documents were obtained . . . .” (citation omitted)); Silicon Storage
                                              -31-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 36 of 42 Page ID #:1747




   1         For these reasons, the Court should order the Sheriff’s Department to provide
   2 metadata indicating the individual custodian from whom it retrieved each document
   3 it has produced to Plaintiff, and order all defendants to produce such metadata going
   4 forward. See, e.g., Washington v. GEO Grp., Inc., 2018 WL 9457998, at *4 (W.D.
   5 Wash. Oct. 2, 2018) (ordering production of individualized custodial metadata for
   6 “all discovery produced, both past and prospective”); Eli Lilly & Co. v. Wockhardt
   7 Ltd., 2010 WL 2605855 at *5 (S.D. Ind. June 22, 2010) (ordering party to “provide
   8 custodian information to [the opposing party] for the approximately 49,800
   9 documents that [the opposing party] believes lack custodian information”).
  10                2.    Defendants’ Contentions
  11         Plaintiff’s contentions fail for several reasons. First, the County and LASD
  12 have produced the metadata and Electronically Stored Information (“ESI”)
  13 specifically asked for in Plaintiff’s Requests for Production, which is their sole
  14 obligation. Counts have consistently held that a party is only obligated to produce
  15 metadata (or ESI) as is requested in the requests for production. See Bagdasaryan v.
  16 City of Los Angeles, No. 2:15-CV-01008 JLS (KESx), 2017 WL 10560536, at *10
  17 (C.D. Cal. Nov. 1, 2017) (“[C]ourts have generally only ordered the production of
  18 metadata when it is sought in the initial document request and the producing party
  19 has not yet produced the documents in any form.”). “If the requesting party does
  20 not specify a form for producing ESI, the responding party must produce it in a form
  21
  22 Tech., Inc. v. Nat’l Union Fire Ins. Co., 2015 WL 4347711, at *5 (July 15, 2015)
     (same), overruled on other grounds by 2015 WL 5168696 (Sept. 3, 2015); Hullinger
  23 v. Anand, 2016 WL 7444620, at *10 (C.D. Cal. Aug. 19, 2016) (“Custodian
  24 information should always be available, because presumably the party producing the
     document knows from where it was obtained.”); see also State Bar of California,
  25 Standing Committee on Professional Responsibility and Conduct, Formal Op. 2015-
  26 193, at 3-4 (providing that reasonably competent “[a]ttorneys handling e-discovery
     should be able to” “identify custodians of potentially relevant ESI” and “produce
  27 responsive non-privileged ESI in a recognized and appropriate manner”).
  28
                                               -32-                  Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 37 of 42 Page ID #:1748




   1 or forms in which it is ordinarily maintained or in a reasonably usable form or
   2 forms.” Aguilar v. Immigr. & Customs Enf't Div. of U.S. Dep't of Homeland Sec.,
   3 255 F.R.D. 350, 355 (S.D.N.Y. 2008).
   4         In this case, LASD followed the instructions set forth in Plaintiff’s Requests
   5 for Production regarding the metadata and ESI which should be provided for
   6 emails. The instructions stated that the production of emails must include “from, to,
   7 cc, bcc, sent date, sent time, subject, and text,” and that all documents or
   8 communications must include “custodian, Bates number beginning, Bates number
   9 ending, family range beginning, family range ending, and confidentiality
  10 designation, if any.” All of that information has been provided to Plaintiff and was
  11 produced as the emails are ordinarily maintained. Tellingly, Plaintiff cannot point to
  12 any metadata which is missing from the County’s document production.
  13         Plaintiff relies on John B. v. Goetz, 879 F. Supp. 2d 787 (M.D. Tenn. 2010)
  14 for the proposition that she is somehow prejudiced or disadvantaged by the lack of
  15 individualized custodial metadata in LASD’s document production. However, John
  16 B. merely stands for the proposition that the production of emails “must include
  17 metadata.” Id. at 881. Specifically, metadata was particularly important in John B.
  18 “to understand what remedial measures the Defendant took after this Court’s
  19 repeated findings of the Defendants’ non-compliance with the Consent Decree.” Id.
  20 In the present case, there is no consent decree, nor any evidence of noncompliance
  21 with the same. Moreover, unlike John B., LASD did include metadata with its
  22 production, and custodian information is not lacking.
  23         None of the additional cases cited by Plaintiff support her argument that
  24 LASD’s production lacks sufficient metadata. Specifically, in all of the cases that
  25 Plaintiff cites, the producing party either: failed to produce any metadata, it was not
  26 possible to determine who the recipients of emails were, or the documents were not
  27 produced in native format. See, e.g., Romero v. Allstate Ins. Co., 271 F.R.D. 96, 108
  28 (E.D. Pa. 2010) (no metadata was provided and documents were not produced in
                                            -33-               Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 38 of 42 Page ID #:1749




   1 native format); City of Colton v. Am. Promotional Events, Inc., 277 F.R.D. 578, 585
   2 (C.D. Cal. 2011) (documents not produced in native format nor in the format used in
   3 normal course of business); Eli Lilly & Co. v. Wockhardt Ltd., 2010 WL 2605855 at
   4 *5 (S.D. Ind. June 22, 2010) (production lacked creation date and any custodian
   5 information); Washington v. GEO Grp., Inc., 2018 WL 9457998, at *4 (W.D. Wash.
   6 Oct. 2, 2018) (production did not contain any custodian metadata so that receiving
   7 party could not determine who had received documents at issue).
   8         Furthermore, Plaintiff has not established that her request would “yield useful
   9 information beyond that” which she already has. In re Keurig Green Mountain
  10 Single-Serve Coffee Antitrust Litig., No. CV-14MD-2542 VSB SLC, 2020 WL
  11 1940557, at *2 (S.D.N.Y. Apr. 22, 2020) (declining to order production of metadata
  12 where requesting party failed to show metadata would “yield useful information
  13 beyond that which Plaintiffs already have”). The custodian for the emails at issue is
  14 the Los Angeles County Sheriff’s Department. Plaintiff has the identity of everyone
  15 who sent or received the emails. “[I]f a party wants metadata, it should [a]sk for it.
  16 Up front. Otherwise, if [the party] ask[s] too late or ha[s] already received the
  17 document in another form, [it] may be out of luck.” Aguilar, 255 F.R.D. at 357.
  18         If Plaintiff has any specific questions about the author or recipient of specific
  19 emails, she is more than welcome to ask. Requesting LASD re-produce tens of
  20 thousands of pages of documents it has already produced is not an appropriate
  21 remedy
  22         LASD complied with the instructions in Plaintiff’s Requests for Production.
  23 Plaintiff has all of the information she needs to meaningfully identify and review
  24 the emails contained in LASD’s production. Therefore, there is no basis to force
  25 LASD to re-produce any documents.
  26
  27
  28
                                                -34-                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 39 of 42 Page ID #:1750




   1   DATED: July 20, 2021                    Respectfully submitted,
   2
                    /s/ Luis Li                            /s/ Louis R. Miller
   3   Luis Li                                 Louis R. Miller
   4
   5
   6
   7
   8
   9
  10
                                                       /s/ Jonathan C. McCaverty
  11                                           Jonathan C. McCaverty
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -35-                   Case No. 2:20-cv-09582-JFW-E
                       JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                       PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
                    Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 40 of 42 Page ID #:1751




 1                                                    APPENDIX A
 2                        All DOCUMENTS and COMMUNICATIONS RELATING TO SHERIFF’S DEPARTMENT
 3                        PERSONNEL personally possessing PHOTOS of human remains encountered by SHERIFF’S
                          DEPARTMENT PERSONNEL while on duty. For purposes of this request, “personally
 4                        possessing” shall mean to possess a PHOTO on a personally-owned electronic device, such as a
                          cell phone, or to possess a hardcopy PHOTO for a non-investigatory purpose. See Comments of
 5                        Sheriff Alex Villanueva, March 2, 2020, https://www.facebook.com/watch/live/?v=875675446
     Documents            231021&ref=watch_permalink (“And then there’s—there’s, uh, cops—they keep death books, for
 6   Relating to    RFP example, where they—they have, uh, photos from crime scenes throughout their careers. That’s a
      “Death       No. 28 macabre idea, but some do that.”); L.A. Times, Deputies Were Ordered to Delete Kobe Bryant
 7    Books”              Crash Photos to Avoid Discipline, Sources Say, Feb. 28, 2020, https://www.latimes.com/
                          california/story/ 2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies (quoting Sheriff Alex
 8                        Villanueva: “Every police department struggles with the same thing, where people take photos
                          and they’re not evidence. So that’s a practice we have to make sure that everyone walks away,
 9                        and there is no evidence other than the official photos that are taken for criminal purposes.”).
                          This request requires the production of DOCUMENTS and COMMUNICATIONS from January
10                        1, 2016 to the present.

11                        All DOCUMENTS and COMMUNICATIONS RELATING TO any federal constitutional right
                          of individuals to control the death images and/or physical remains of deceased family members,
12                  RFP including    but not limited to all DOCUMENTS and COMMUNICATIONS RELATING TO the
                   No. 31 constitutionalDEPARTMENT’S
                          SHERIFF’S                          and Sheriff Alex Villanueva’s awareness of any such
                                         right and any written training materials generated by SHERIFF’S DEPARTMENT
13                        PERSONNEL RELATING TO or motivated by such a constitutional right. This request calls for
     Documents            the production of DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the present.
14   Relating to
     the Federal           All DOCUMENTS and COMMUNICATIONS RELATING TO the decision of the United States
15   Constitutio           Court of Appeals for the Ninth Circuit in Marsh v. County of San Diego, 680 F.3d 1148 (9th Cir.
     nal Right to          2012), including but not limited to all DOCUMENTS and COMMUNICATIONS RELATING
16     Control     RFP     TO the SHERIFF’S DEPARTMENT’S and Sheriff Alex Villanueva’s awareness of the Ninth
        Death     No. 32   Circuit’s decision in Marsh and any written training materials generated by SHERIFF’S
17    Images of            DEPARTMENT PERSONNEL RELATING TO or motivated by the decision in Marsh. This
     Loved Ones            request calls for the production of DOCUMENTS and COMMUNICATIONS from May 29, 2012
18                         to the present.
19
                    RFP All  DOCUMENTS and COMMUNICATIONS RELATING TO the preparation, drafting,
                          consideration, and enactment of the SHERIFF’S DEPARTMENT policy titled 5-09/475.00
20                 No. 33 Photographs/Recordings   at Scenes Where Human Remains are Present.
                                                               -1-                                    Case No. 2:20-cv-09582-JFW-E
                                 APPENDIX A TO JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                                       PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
                       Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 41 of 42 Page ID #:1752




 1      Policies
       Regarding               All written policies regarding the handling or confidentiality of information or materials involving
 2    Handling of     RFP      celebrities and all DOCUMENTS and COMMUNICATIONS RELATING TO any training of
      Information     No.      Rafael Mejia, Raul Versales, Joey Cruz, and Michael Russell regarding the handling or
 3         or         38 16    confidentiality of information or materials involving to celebrities. This request calls for the
       Materials               production of DOCUMENTS and COMMUNICATIONS from January 1, 2016 to the present.
 4     Involving
       Celebrities
 5                             All DOCUMENTS and COMMUNICATIONS RELATING TO any training of Rafael Mejia,
                       RFP     Raul Versales, Joey Cruz, and Michael Russell regarding the treatment or handling of human
 6                             remains, including but not limited to any training related to the taking or SHARING of PHOTOS
                      No. 30   of human remains. This request calls for the production of DOCUMENTS and
 7                             COMMUNICATIONS from May 29, 2012 to the present.
 8    Documents                All DOCUMENTS and COMMUNICATIONS RELATING TO any training of Rafael Mejia,
      Relating to RFP          Joey Cruz, Raul Versales, and Michael Russell related to any Department policy regarding use of
 9    Training of No. 34       personal cellular phones while on duty. This request calls for the production of DOCUMENTS
       Deputy                  and COMMUNICATIONS from May 29, 2012 to the present.
10    Defendants
                               All written policies regarding the handling or confidentiality of information or materials involving
11                     RFP     celebrities and all DOCUMENTS and COMMUNICATIONS RELATING TO any training of
                      No. 38   Rafael Mejia, Raul Versales, Joey Cruz, and Michael Russell regarding the handling or
12                             confidentiality of information or materials involving to celebrities. This request calls for the
                               production of DOCUMENTS and COMMUNICATIONS from January 1, 2016 to the present.
13                             All DOCUMENTS and COMMUNICATIONS produced by the SHERIFF’S DEPARTMENT in
           OIG         RFP     response to a subpoena issued by the Los Angeles County Office of Inspector General on or
14        Materials   No. 48   around May 26, 2020 (attached to Plaintiff’s First Set of RFPs as Exhibit H).
15                             Email and e-files should be produced . . . with at least the following items of searchable metadata
                               or information about such DOCUMENTS and COMMUNICATIONS, as required to make these
16                             DOCUMENTS and COMMUNICATIONS reasonably usable: . . . for all DOCUMENTS and
      Custodial Metadata       COMMUNICATIONS (including paper DOCUMENTS and COMMUNICATIONS), custodian,
17                             Bates number beginning, Bates number ending, family range beginning, family range ending, and
                               confidentiality designation, if any.
18
19    Because it relates to both categories, this request is also grouped with the “Documents Relating to Training of
     16

     Deputy Defendants” category immediately below.
20

                                                                   -2-                                       Case No. 2:20-cv-09582-JFW-E
                                     APPENDIX A TO JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                                           PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92 Filed 07/20/21 Page 42 of 42 Page ID #:1753




   1                               ATTESTATION CLAUSE
   2         I, Luis Li, am the ECF User whose ID and password are being used to file this
   3 NOTICE OF MOTION AND JOINT STIPULATION RE: PLAINTIFF’S MOTION
   4 TO COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL
   5 METADATA FROM DEFENDANTS COUNTY OF LOS ANGELES & LOS
   6 ANGELES COUNTY SHERIFF’S DEPARTMENT. In compliance with L.R. 5-
   7 4.3.4, I hereby attest that all other signatories listed, and on whose behalf the filing
   8 is submitted, concur in the filing’s content and have authorized the filing.
   9
  10 Dated: July 20, 2021                                           /s/ Luis Li
                                                                      Luis Li
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                   Case No. 2:20-cv-09582-JFW-E
                         JOINT STIPULATION RE: PLAINTIFF’S MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
